UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number Rowan Companies plc (Exact name of registrant as specified in its charter) England and Wales 98-1023315 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450, Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 (Registrant's telephone number, including area code) Rowan Companies, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of Class A ordinary shares, $0.125 par value, outstanding at October 31, 2012, was 124,194,069. Table of Contents ROWAN COMPANIES PLC TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – September 30, 2012, and December 31, 2011 1 Condensed Consolidated Statements of Income – Three and nine months ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income – Three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity – Nine months ended September 30, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 5. Other Information 36 Item 6. Exhibits 51 SIGNATURES 52 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares) (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables - trade and other Prepaid expenses and other current assets Deferred tax assets - net Assets of discontinued operations Total current assets PROPERTY, PLANT AND EQUIPMENT - at cost: Drilling equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property, plantand equipment - net Other assets TOTAL ASSETS $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except shares) (Unaudited) September 30, December 31, LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ - $ Accounts payable - trade Deferred revenues Accrued pension and other postretirement benefits Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Liabilities of discontinued operations Total current liabilities Long-term debt - less current maturities Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Note 6) - - SHAREHOLDERS' EQUITY: Class A Ordinary Shares, $0.125 par value, 124,734,407 shares issued at September 30, 2012 - Common stock, $0.125 par value, 150,000,000 shares authorized and 127,577,530 shares issued at December 31, 2011 - Additional paid-in capital Retained earnings Cost of 548,264 and 3,996,465 treasury shares, respectively ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, REVENUES $ COSTS AND EXPENSES: Direct operating costs (excluding items below) Depreciation and amortization Selling, general and administrative (Gain) loss on disposals ofproperty and equipment ) 14 ) ) Material charges and other operating expenses 20 Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) Loss on extinguishment of debt ) - ) - Interest income Other - net ) ) ) Total other income (expense) - net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Provision (benefit) for income taxes ) ) NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Income (loss) from discontinued operations, net of tax ) ) Gain on sale of discontinued operations, net of tax - - ) NET INCOME $ INCOME (LOSS) PER SHARE - BASIC: Income from continuing operations $ Discontinued operations $ $ $ ) $ Net income $ INCOME (LOSS) PER SHARE - DILUTED: Income from continuing operations $ Discontinued operations $ $ $ ) $ Net income $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three months ended September 30, Nine months ended September 30, NET INCOME $ Other comprehensive income, net of tax: Pension and other postretirement benefit adjustments, net of income taxes of $1,845 and $5,494, respectively: Amortization of net loss - - Amortization of transition obligation 77 - - Amortization of prior service cost ) - ) - OTHER COMPREHENSIVE INCOME - - COMPREHENSIVE INCOME $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended September 30, CASH PROVIDED BY (USED IN) OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Deferred income taxes ) ) Provision for pension and postretirement benefits Stock-based compensation expense Gain on disposals of property, plant and equipment ) ) Gain on sale of manufacturing operations - ) Gain on sale of land drilling operations - ) Postretirement benefit claims paid ) ) Contributions to pension plans ) ) Asset impairment charges - Write-off of deferred debt issuance costs - Changes in current assets and liabilities: Receivables - trade and other ) ) Inventories - ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued income taxes ) Deferred revenues ) Billings in excess of costs and estimated profits on uncompleted contracts - Other current liabilities ) Net changes in other noncurrent assets and liabilities Net cash provided by operations CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of manufacturing operations - Proceeds from sale of land drilling operations - (Increase) decrease in restricted cash - Proceeds from disposals of property, plant and equipment Net cash provided by (used in) investing activities ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from borrowings - Debt issue costs ) - Repayments of borrowings ) ) Payments to acquire treasury stock - ) Excess tax benefits from share-based compensation Proceeds from stock options Net cash provided by (used in) financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands) (Unaudited) Shares outstanding Class A ordinary shares/ Common stock Additional paid-in capital Retained earnings Treasury shares Accumulated other comprehensive income (loss) Total shareholders' equity Balance, January 1, 2011 $ ) $ ) $ Shares issued under share-based compensation plans - ) - Shares reacquired ) - - - ) - ) Share-based compensation - Excess tax benefit from share-based compensation plans - Net income - Balance, September 30, 2011 $ ) $ ) $ Balance, January 1, 2012 $ ) $ ) $ Shares issued under share-based compensation plans 64 ) - - ) Share-based compensation - Excess tax benefit from share-based compensation plans - Retirement benefit adjustments, net of taxes of $5,494 - Cancelation of treasury shares - ) ) - - - Other 52 - Net income - Balance, September 30, 2012 $ ) $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Operations and Basis of Presentation On May 4, 2012, Rowan Companies plc, a public limited company incorporated under the laws of England and Wales (“Rowan UK”), became the successor issuer to Rowan Companies, Inc. (“Rowan Delaware”) pursuant to an agreement and plan of merger and reorganization (the “redomestication”) approved by the stockholders of Rowan Delaware on April 16, 2012.As a result of the redomestication, Rowan UK became the parent company of the Rowan group of companies and our place of incorporation was effectively changed from Delaware to the United Kingdom.We remain subject to the Securities and Exchange Commission reporting requirements, the mandates of the Sarbanes-Oxley Act and the applicable corporate governance rules of the NYSE, and we will continue to report our consolidated financial results in U.S. dollars and in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).We also must comply with additional reporting requirements of English law.The redomestication was accounted for as an internal reorganization of entities under common control; therefore, for purposes of these consolidated financial statements, the carrying values of assets and liabilities of the merged entities were carried forward without adjustment. Unless the context otherwise requires, the terms “Company,” “we,” “us” and “our” are used to refer to Rowan UK (or Rowan Delaware for periods prior to the redomestication) and its consolidated subsidiaries. The Company is a major provider of international and domestic offshore oil and gas contract drilling services and provides its services utilizing a fleet of 31 self-elevating mobile offshore “jack-up” drilling units.The Company’s primary focus is on high-specification and premium jack-up rigs, which its customers use for exploratory and development drilling and, in certain areas, well workover operations.Additionally, the Company has four ultra-deepwater drillships under construction, the first of which is scheduled for delivery in late 2013. The Company conducts offshore drilling operations in various markets throughout the world includingthe North Sea, Middle East, Southeast Asiaand U.S. Gulf of Mexico,among others. The financial statements included in this Form 10-Q are presented in U.S. dollars and include the accounts of the Company and its subsidiaries, all of which are wholly owned.Intercompany balances and transactions are eliminated in consolidation. The financial statements included in this Form 10-Q have been prepared without audit in accordance with US GAAP for interim financial information and the rules and regulations of the Securities and Exchange Commission.Certain information and notes have been condensed or omitted as permitted by those rules and regulations.Management believes the accompanying financial statements contain all adjustments, which are of a normal recurring nature unless otherwise noted, necessary for a fair statement of the results for the interim periods presented.The Company’s results of operations and cash flows for the interim periods are not necessarily indicative of results to be expected for the full year.The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, as amended by Form 8-K filed with the Securities and Exchange Commission on May 16, 2012. In June and September 2011, the Company completed the sales of its manufacturing subsidiary, LeTourneau Technologies, Inc (“LeTourneau”) and its land drilling operations, respectively.Manufacturing operations were previously reported as the “Drilling Products and Systems” and the “Mining, Forestry and Steel Products” segments, and land drilling operations were previously reported as a component of the “Drilling Services” segment.The Company does not currently segment its continuing offshore drilling business for reporting purposes.Results of the former manufacturing and land drilling operations are classified as discontinued operations in the statement of income (see Note 2, “Discontinued Operations”).As permitted under US GAAP, the Company has chosen not to separately disclose cash flows pertaining to discontinued operations in the Condensed Consolidated Statement of Cash Flows. The financial information as of December 31, 2011, presented in this report does not constitute the Company's statutory accounts for that year within the meaning of the U.K. Companies Act 2006.Statutory accounts as required by the Companies Act 2006 for the year ended December 31, 2011 have been delivered to the Registrar of Companies in the U.K. The auditors reported on those accounts: their report was unqualified, did not draw attention to any matters by way of emphasis and did not contain a statement under s498(2) or (3) Companies Act 2006. 7 Table of Contents ROWAN COMPANIES PLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) Note 2 – Discontinued Operations In June and September 2011, the Company completed the sales of its manufacturing and land drilling operations, respectively.Discontinued operations for the 2012 periods primarily consisted of write-offs of receivables assumed and a working capital adjustment to the sale price of the land drilling business, among other items. The following table sets forth the components of “Discontinued operations, net of tax” (in thousands): Manufacturing Drilling Total Manufacturing Drilling Total Three months ended September 30: Revenues $
